EXHIBIT 11.1 CPI Corp. Computation of Per Common Share Income - Diluted (Unaudited) in thousands, except share and per share data 12 Weeks Ended April 30, 2011 May 1, 2010 Diluted: Net income applicable to common shares $ $ Shares: Weighted average number of common shares outstanding Dilutive effect of exercise of certain stock options Less: Treasury stock - weighted average ) ) Weighted average number of common and common equivalent shares outstanding Net income per common and common equivalent shares $ $
